Citation Nr: 0832466	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus with hypertension. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from December 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for diabetes mellitus with 
hypertension, associated with herbicide exposure, and 
assigned a 20 percent rating effective from May 12, 2004.  In 
January 2007, the Board issued a decision denying a rating in 
excess of 20 percent for diabetes mellitus with hypertension. 

The veteran filed a timely appeal with the U.S. Court of 
Appeals for Veterans Claims (Court).  In June 2008, the Court 
granted a Joint Motion for Partial Remand, which vacated the 
pertinent portion of the Board's January 2007 decision, and 
remanded the matter to the Board for appropriate action.  In 
the Joint Motion, it was noted that the veteran had withdrawn 
his appeals pertaining to the Board's denial of service 
connection for PTSD, peripheral neuropathy of the upper and 
lower extremities, a skin disorder, and hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

In the June 2008 Joint Motion for Partial Remand, the parties 
indicated that the Board had erred in relying on a VA 
examination report of September 2004 that was not adequate 
for rating purposes.  The parties noted that in order for a 
40 percent rating to be assigned, 38 C.F.R. § 3.119, 
Diagnostic Code (DC) 7913 provides that diabetes requires 
"insulin, restricted diet, and regulation of activities".  
The parties cited Camacho v. Nicholson, 21 Vet. App. 360 
(2007), noting that therein the Court upheld VA's 
interpretation of DC 7913 to the effect that medical evidence 
is required to support a finding of a regulation of 
activities.  The parties noted that, in the January 2007 
decision, the Board found that the medical records, including 
the September 2004 VA examination, did not show that a doctor 
had determined that regulation of activities was medically 
required.  The parties found the Board's rationale to be 
without sufficient basis because the record does not show 
evidence to the contrary - that "regulation of activities" 
was not required.  The parties noted that the September 2004 
VA examiner failed to provide an opinion as to whether the 
veteran should avoid strenuous occupational and recreational 
activities because of his service-connected diabetes.  In 
light of the Court granting the Joint Motion, the Board 
concludes that this matter needs to be remanded in order for 
another VA examination to be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter in 
compliance with 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b), and providing 
notification of the duties to notify and 
assist imposed by the VCAA, with regard to 
his claim.  Ensure that the letter meets 
the requirements of the recent Court 
decisions in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Request that the veteran provide 
additional information pertaining to any 
treatment he may have received for his 
diabetes mellitus since September 2004.  
If he provides sufficient identifying 
information and such records are not in 
the claims file already, an attempt to 
obtain any such records should be made, 
pursuant to the laws and regulations 
pertaining to VA's duty to assist.

3.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his service-connected diabetes 
mellitus.  The claims file must be made 
available to the examiner for a review of 
the veteran's pertinent medical history.  
All necessary diagnostic testing and 
evaluation should be performed.  All 
clinical manifestations of the diabetes 
mellitus, including symptoms and resulting 
complications, should be indicated. 

a.  The examiner should specifically 
comment on whether the veteran requires 
insulin, restricted diet, regulation of 
activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.

b.  Note:  With regard to the term 
"regulation of activity," there must 
be a medical need to avoid not only 
strenuous occupational activity, but 
strenuous recreational activity as 
well.

c.  The examiner should also comment on 
whether maintenance of the veteran's 
diabetes mellitus requires regular 
visits to a diabetic care provider, and 
if so, the regularity with which those 
visits are necessary.

d.  All findings should be reported in 
detail, and the examiner should provide 
the rationale for any opinions given.

4.  Review the evidence of record and 
readjudicate the claim.  If any decision 
remains adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case (SSOC), 
containing notice of all relevant actions 
taken on the claim including the 
applicable legal authority, and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).

